Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v Michael Shane Hale, pending trial for murder in the first degree under Kings County Indictment No. 8776/96, to direct the Kings County Jury Division of the New York State Office of Court Administration to disclose to the petitioner’s counsel all juror qualification questionnaires and a record of the persons who are found not qualified or disqualified or who are exempted or excused, and the reasons therefor, for Kings County, from 1986 to the present, or, in the alternative, (1) to direct the Commissioner of Jurors of Kings County and the New York State Office of Court Administration to provide to the court juror qualification questionnaires and a record of the persons who are found not qualified or disqualified or who are exempted or excused, and the reasons therefor, for Kings County, for the years 1986 to present, and (2) to direct that the court seal such materials for appellate review.
Upon the papers filed in support of the proceeding and the papers filed in opposition and relation thereto it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. No opinion. Mangano, P. J., O’Brien, Ritter and McGinity, JJ., concur.